UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53376 ETERNITY HEALTHCARE INC. (Exact name of registrant as specified in its charter) Nevada 75-3268426 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8755 Ash Street, Suite 1, Vancouver, British Columbia V6P 6T3 (Address of principal executive offices) (Zip Code) (855) 324-1110 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 66,299,868common shares issued and outstanding as of September 16,2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mining Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The following unaudited interim condensed consolidated financial statements of Eternity Healthcare Inc. for the three month period ended July 31, 2013 are included with this Quarterly Report on Form 10-Q. 3 Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the three months ended July 31, 2013 and 2012 (Expressed in U.S. Dollars) 4 NOTICE TO READER On the basis of information provided by management, we have compiled the condensed consolidated balance sheet of Eternity Healthcare Inc. (Expressed in U.S. Dollars) as at July 31, 2013 and 2012 and the condensed consolidated statements of loss, deficit and accumulated other comprehensive income (loss) and cash flows for the three month periods then ended. We have not performed an audit or a review engagement in respect of these condensed consolidated financial statements and, accordingly, we express no assurance thereon. Readers are cautioned that these condensed consolidated financial statements may not be appropriate for their purposes. Vancouver, B.C. September 3, 2013 Chartered Accountants 5 Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET (Expressed in U.S. Dollars) As at July 31, 2013 As at April 30, 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory (Note 5) Prepaid expenses — GST/HST receivable PROPERTY AND EQUIPMENT, net (Note 6) TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $
